DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8-10, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,522,444. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations presented in this application have already been recited in USP10,522,444.

Regarding claim 1, USP10,522,444 discloses a device (claim 14) comprising a substrate (column 8, line 12); and a conductive layer on the substrate (recited as a metal layer, column 8, lines 13), a surface of the conductive layer (oxide layer formed on the metal layer, column 8, line 14) comprising nanowires), the nanowires comprising Cu, CuO2, CuO, Cu(OH)2 and CuCO3 wherein an amount of CuO in the nanowires is greater than an amount of CuO2 in the nanowires wherein the amount of CuO in the nanowires is greater than an amount of Cu in the nanowires and wherein a combined amount of Cu(OH)2 and CuCO; in the nanowires is greater than the amount of CuO in the nanowires (column 18, lines 15-23).

Regarding claim 8, USP 10,522,444 discloses a device (claim 18) comprising: a substrate (column 8, line 36) a conductive layer on the substrate (metal layer, column 8, line 37); and a complex compound layer formed on the conductive layer, the complex compound layer covering an entirety of a top surface of the conductive layer, the conductive layer having a first amount of sulfur and a first amount of nitrogen, the complex compound layer having a second amount of sulfur and a second amount of nitrogen, the second amount of sulfur being greater than the first amount of sulfur, the second amount of nitrogen being greater than the first amount of nitrogen (column 8, line (column 8, lines 39-49)

Regarding claim 9, USP10,522,444 discloses a molding compound in physical contact with the complex compound layer, the complex compound layer being covered by the molding compound (column 8, lines 50-53).

Regarding claim 10, USP10,522,444 discloses the complex compound layer acts as an adhesion layer between the conductive layer and the molding compound. (column 8, lines 50-53).

Regarding claim 13, USP10,522,444 discloses complex compound layer comprises a greater amount of carbon than the conductive layer (claim 19).

Claims 1-3, 8-10, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,811,338. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations presented in this application have already been recited in USP10,811,338.

Regarding claim 1, USP10,811,338 discloses a device (claim 15) comprising a substrate (column 8, line 67); and a conductive layer on the substrate (column 9, line1) a surface of the conductive layer) comprising nanowires the nanowires comprising Cu, CuO2, CuO, Cu(OH)2 and CuCO3 wherein an amount of CuO in the nanowires is greater than an amount of CuO2 in the nanowires wherein the amount of CuO in the nanowires is greater than an amount of Cu in the nanowiresand wherein a combined amount of Cu(OH)2 and CuCO; in the nanowires is greater than the amount of CuO in the nanowires (column 9, lines 1-9).

Regarding claim 2, USP10,811,338 discloses an integrated circuit die attached to the substrate, the conductive layer being interposed between the integrated circuit die and the substrate (Claim 1, column 9, lines 10-12)

Regarding claim 3, USP10,811,338 discloses a molding compound extending along a top surface, a bottom surface, and sidewalls of the integrated circuit die, wherein the molding compound is in physical contact with the nanowires (claim 19. Note: since the molding extends between the conductive layer and the integrated die, it would have been obvious to one of ordinary skill in the art that the molding compound would be in physical contact with the conductive layer, thereby being in physical contact with nanowires of the conductive layer).

Regarding claim 8 USP10,811,338 discloses a device (which is the result of claim 8) comprising: a substrate (column 8, line 31); a conductive layer on the substrate (column 8, line 31); and a complex compound layer formed on the conductive layer, the complex compound layer covering an entirety of a top surface of the conductive layer, the conductive layer having a first amount of sulfur and a first amount of nitrogen, the complex compound layer having a second amount of sulfur and a second amount of nitrogen, the second amount of sulfur being greater than the first amount of sulfur, the second amount of nitrogen being greater than the first amount of nitrogen (column 8, lines 40-45).

Regarding claim 9, USP10,811,338 discloses a molding compound in physical contact with the complex compound layer, the complex compound layer being covered by the molding compound (claim 13).

Regarding claim 10, USP10,811,338 discloses the complex compound layer acts as an adhesion layer between the conductive layer and the molding compound. (claim 14).

Regarding claim 13, USP10,811,338 discloses complex compound layer comprises a greater amount of carbon than the conductive layer (claim 12).

Regarding claim 14,  USP10,811,338 discloses the complex compound layer comprises thiol or trimethyl phosphite (Note: claim 10  teaches the use of thiol or trimethyl phosphite in the solution, thereby making it obvious to one of ordinary skill in the art that these materials would end up in the complex compound layer).

Claims 4-6 11, 12, and 15-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. USP 10,811,338 in view of Gerber et al, US Patent Application Publication 2009/0258459

Regarding claims 4-6, while USP10,811,338 discloses the conductive layer comprises copper (column 9, line 3), USP10,811,338 fails to teach an electrical connection on the substrate, wherein the integrated circuit die is boned to the electrical connection using a conductive bump, the electrical connection comprises copper, and the molding compound 160 is in physical contact with the electrical connection and the conductive bump.

	However, it is generally known in the art that integrated circuit dies are electrically attached to a substrate using a conductive bump and that molding is used to cover the integrated circuit die. This is shown in figure 1 of Gerber, which shows an electrical connection 111, 113 on the substrate 101, wherein the integrated circuit die 102 is boned to the electrical connection using a conductive bump 124. Further, Gerber teaches the electrical connection comprises copper [0018] and the molding compound 160 is in physical contact with the electrical connection and the conductive bump.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gerber with that of USP10,811,338 because it is generally known in the art that integrated circuit dies are electrically attached to a substrate using a conductive bump and that molding is used to cover the integrated circuit die in order to form a complete semiconductor package component.

Regarding claim 11, USP 10,522,444 and USP10,811,388 fail to teach an integrated circuit die embedded in the molding compound, the integrated circuit die being electrically coupled to the substrate.
However, it is generally known in the art that integrated circuit dies are electrically attached to a substrate using a conductive bump and that molding is used to cover the integrated circuit die. This is shown in figure 1 of Gerber, which shows an electrical connection 111, 113 on the substrate 101, wherein the integrated circuit die 102 is boned to the electrical connection using a conductive bump 124. Further, Gerber teaches the electrical connection comprises copper [0018] and the molding compound 160 is in physical contact with the electrical connection and the conductive bump.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gerber with that of USP 10,522,444  andUSP10,811,338 because it is generally known in the art that integrated circuit dies are electrically attached to a substrate using a conductive bump

Regarding claim 12, both USP10,522,444 and USP10,811,388 teaches wherein the conductive layer is interposed between the integrated circuit die and the substrate (recited in claim 1 of USP10,522,444, column 7, lines 27-30 and claim 1 of USP10,522,444, column 7, line 61-63).

Regarding 15, USP10,811,338 recites a method (claim 1) comprising forming a second conductive layer over a substrate (conductive layer, column 7, line 61);
the second conductive layer being disposed between the substrate and the integrated circuit die (column 7, lines 62-64); and after attaching the integrated circuit die, submerging the substrate with the integrated circuit die into a chemical solution, the chemical solution roughening a surface of the second conductive layer to form a roughened surface, the roughened surface facing a bottom surface of the integrated circuit die, the roughened surface comprising nanowires (column 7, line 65 to column 8, line 4).

USP10,811,338 fails to recite a first conductive layer, attaching the integrated circuit die to the first conductive layer, and submerging the integrated circuit die after attaching it to the first conductive layer. 

However, it is generally known in the art that integrated circuit dies are electrically attached to a substrate using a conductive layer, such as a conductive bump. This is shown in figure 1 of Gerber, which shows a first conductive layer 111,113 and attaching the integrated circuit die 102 to the first conductive layer. Further, using this teaching with that of USP10,811,338 would then teach the limitation of “submerging the integrated circuit die after attaching it to the first conductive layer”. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gerber with that of USP10,811,338 because it is generally known in the art that integrated circuit dies are electrically attached to a substrate using a conductive bump.

Regarding claim 16, both USP10,811,338 and Gerber teach the first conductive layer (Gerber, [0018]) and the second conductive layer (claim 4, nanowires on conductive layer) comprise a same conductive material (copper).

Regarding 17, USP10,811,338 recites the chemical solution comprises NaClO2, NaOH, Na3PO4 *12 H20, and H2O (claim 2)

Regarding 18, USP10,811,338 recites a molding compound over the substrate and the integrated circuit die, wherein a portion of the molding compound is in physical contact with the roughened surface of the second conductive layer and the bottom surface of the integrated circuit die (claim 5).

Regarding 19, USP10,811,338 recites after submerging the substrate with the integrated circuit die into the chemical solution, rinsing the substrate with the integrated circuit die in deionized water (claim 7).

Regarding claim 20, both USP10,811,338 and Gerber fail to teach drying the substrate with the integrated circuit die with air heated to a temperature of about 60 °C to about 90 °C.

However, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,522,444 and/or USP 10,811,338 in view of Itaru et al, Patent Abstract of Japan 02-198196. 

Regarding claim 7, both USP 10,522,444 and USP10,811,338 fail to recite the conductive layer is configured as a ground shield.

However, Itaru recites the use of a ground circuit (which is ground shield layer) that has a top copper oxide material to increase the adhering strength the ground circuit to the shielding layer (Novelty).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Itaru with that of either USP10,522,444 and USP10,811,338 because the invention of Itaru shows a generally-known practical use for the invention of US10,522,444 or USP10,811,338  in which the nanowire copper complex of US10,522,444 or USP10,811,338 may be used to increase the adhering force of the ground circuit to overlying layers, thereby forming printed wiring board with high heat resistance can be obtained and reliability of the printed wiring board can be improved.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899